Stephens, P. J.
1. Where, on the hearing of a claim for compensation before a director of the Department of Industrial Relations, it appears from the evidence that the alleged accident which was the basis of the claim for compensation occurred on July 17, 1934, and that the claimant, on July 9, 1935, “filed” his claim with the Department of Industrial Relations, and at that time a person with whom the claimant talked at the department stated to him that if he did not file his claim within twelve months the employer could stop his pay, that “a man has not got a chance after twelve months if he don’t file his claim,” and that (addressing the claimant) “you can file it, and we will hold it for you, and then if they cut you off you can call a hearing,” and that “they [meaning the people at the Department of Industrial Relations] would not call a hearing, they would file it, and would not call a hearing until” the claimant “requested one,” the inference is authorized that the claimant deposited the claim with the Department of Industrial Relations within one year from the accident, but at the time gave instructions that further proceedings by the Department of Industrial Relations be held back, and that notice of the filing of the claim would not be given to the *881employer until the claimant requested the Department of Industrial Eelations to give such notice; and where it appears from the evidence that the claimant did not request the Department of Industrial Eelations to call a hearing on the claim until the third day of January 1936, which was more than a year after the accident, the director was authorized to find that the claim was not legally filed on July 9, 1935, but was not legally filed before January 3, 1936, when the claimant requested of the Department of Industrial Eelations that a hearing be had on the claim. Jordan v. Bosworth, 123 Ga. 879 (51 S. E. 755).
2. The director of the Department of Industrial Eelations did not err in finding that after the claimant had filed the claim with the department on July 9, 1935, at his own request and direction the claim was withheld from the employer until January 3, 1936, which was more than a year after the date of the accident. Under the facts as found by the director the claim, under section 25 of the workmen’s compensation act (Code, § 114-305), was barred because it was not filed with the Department of Industrial Eelations within a year after the accident. The evidence authorized the finding by the director denying compensation. The full board did not err in affirming the award of the director, and the judge of the superior court did not err in overruling the appeal and affirming the finding of the Department of Industrial Eelations. Judgment affirmed.
Button md Felton> JJ., concur.